DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Claim Status
	Claims 1, 2, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, and 28 are pending and are examined and 3-6 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 7-22, 26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Johanson (US H1681), in view of Shirasawa (US Pub 2010/0010268).

Regarding Claim 1, Johanson teaches a particle vapor reactor comprising 
a reactor body with a fluid flow conduit having an inlet end, an outlet end, and a length, width and height (an impregnation vessel 11' is illustrated in FIG. 4. FIG. 4 illustrates a typical application of a single-convergence transition 17 to the discharge of the impregnation vessel 11'. Though FIG. 4 illustrates a typical retro-fit of a single-convergence transition 17 to an existing impregnation vessel 11', this design is also applicable to a new vessel. The particular installation shown in FIG. 4 includes an initial conical transition 18 followed by a multiple, single-convergence transition/outlet 17. The transition/outlet 17 has a first transition portion 19 and a second transition portion 20 (also seen in FIG. 5. The vessel would have an inherent length, widthn and a height), 
the fluid flow conduit having a longitudinal axis extending along the entire length from the inlet end to the outlet end, the cross-section of the fluid flow conduit having a circular geometry at the inlet end (The transition 17 includes a single-convergence transition portion 19 (see FIG. 4), from a circular cross-section 18' (see FIG. 4), 
an obround geometry at a midsection and a circular geometry at the outlet end (FIG. 5 shows in detail the impregnation vessel 11' multiple single-convergence outlet 17 shown in FIG. 4. The transition 17 includes a single-convergence transition portion 19 (see FIG. 4), from a circular cross-section 18' (see FIG. 4) to an obround (or race-track oval) cross-section 19' (see FIG. 4). A second single-
the fluid flow conduit being bounded by the reactor body wall, and whereby the distance between opposing sides of the reactor body wall at the midsection is equidistant from the longitudinal axis of the fluid flow conduit at any point along the axis (See Fig. 5), 
the distances forming a uniform fluid flow path in the midsection (Mass flow is characterized as providing substantially uniform downward movement of material across a cross-section of a vessel. Col. 2, lines 31-34.); 
wherein the crossectional geometry at the inlet end of the fluid flow conduit has an increasing width and decreasing height from the inlet end towards the midsection; 2wherein the crossectional geometry at the outlet end of the fluid flow conduit has a decreasing width and increasing height from the midsection towards the outlet end (an impregnation vessel 11’ is illustrated in FIG. 4. FIG. 4 illustrates a typical application of a single-convergence transition 17 to the discharge of the impregnation vessel 11’. Though FIG. 4 illustrates a typical retro-fit of a single-convergence transition 17 to an existing impregnation vessel 11’, this design is also applicable to a new vessel. The particular installation shown in FIG. 4 includes an initial conical transition 18 followed by a multiple, single-convergence transition/outlet 17. The transition/outlet 17 has a first transition portion 19 and a second transition portion 20 (also seen in FIG. 5).

wherein the crossectional geometry of the fluid flow conduit at the midsection transitions from the circular inlet end to obround at the midsection, and transitions from the obround midsection to the circular outlet (FIG. 5 shows in detail the impregnation vessel 11' multiple single-convergence outlet 17 shown in FIG. 4. The transition 17 includes a single-convergence transition portion 19 (see FIG. 4), from a circular cross-section 18' (see FIG. 4) to an obround (or race-track oval) cross-section 19' (see FIG. 4). A second single-convergence transition portion 20 reduces the vessel dimension from an obround at 19' to a circular section at 21. The transition sequence is then repeated via a single-convergence transition portion 22 to an obround cross-section 23, and from obround 23, via single convergence transition portion 24, to a circular cross-section 25. Col. 9, 27-40); and 
the inlet end adapted to receive an aerosol sample stream (the inlet end would be capable to receive an aerosol sample stream).  
Johanson is silent a mid-section including two opposing, flat members of a wall of the reactor body, the flat members being aligned parallel with the longitudinal axis of the fluid flow conduit.
Shirasawa teaches in the related art of a reaction device. Regarding the flat members, Shirasawa teaches [0024] Where the catalyst 19 is in the form of an elongated structure, the outer surface corresponds to a surface extending in the direction of flow of the reaction fluid. In this case, the reactor 14 having the reaction path 14a formed by flat members may have the catalyst 19 in the groove formed in one of the flat members.  [0030] In the case where the reaction path 14a is formed by a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed at a mid-section of the wall of the reactor body in the device of Johanson to be flat members of a wall of the reactor body, the flat members being aligned parallel with the longitudinal axis of the fluid flow conduit, as taught by Shirasawa, in order to reduce reaction residence time distribution of the reaction fluid, as taught by Shirasawa in [0030].
	

Regarding Claim 2, Johanson teaches the reactor of claim 1, whereby: (a) the transition at the inlet end of the fluid flow conduit to the obround crossectional geometry minimizes fluid flow separation, (b) the obround crossectional geometry of the midsection of the fluid flow conduit reduces residence time of fluid flowing within the fluid flow conduit for a given vapor concentration; and (c) the transition from obround crossectional geometry of the midsection of the fluid flow conduit to the outlet end of the 

Regarding Claim 7, Johanson teaches the reactor of claim 1, wherein the reactor body changes the temperature and vapor concentration of a material within the aerosol sample flowing in the fluid flow path (changes the temperature and vapor concentration is directed to intended use of the reactor body. The structure taught by Johanson would be capable of doing this intended use).  

Regarding Claim 8, Johanson teaches the reactor of claim 7, wherein the fluid flow in the fluid flow path is laminar (the fluid flow is directed to intended use of the reactor body. The structure taught by Johanson would be capable of doing this intended use).  

Regarding Claim 9, Johanson teaches the reactor of claim 7, wherein the vapor concentration is changed towards the vapor concentration at the body wall of the conduit (the vapor concentration is directed to intended use of the reactor body. The structure taught by Johanson would be capable of doing this intended use).   

Regarding Claim 10, Johanson teaches the reactor of claim 7, wherein the vapor concentration is increased via diffusion of vapor supplied from a liquid surface at the body wall of the conduit (the vapor concentration is directed to intended use of the reactor body. The structure taught by Johanson would be capable of doing this intended use).   

Regarding Claim 11, Johanson teaches the reactor of claim 7, wherein the vapor concentration is decreased via diffusion of vapor to a liquid surface at the body wall of the conduit (the vapor concentration is directed to intended use of the reactor body. The structure taught by Johanson would be capable of doing this intended use).     

Regarding Claim 12, Johanson teaches the reactor of claim 7, wherein the vapor concentration at the conduit body wall is defined by the temperature of the conduit body wall (the vapor concentration is directed to intended use of the reactor body. The structure taught by Johanson would be capable of doing this intended use).       

Regarding Claim 13, Johanson teaches the reactor of claim 7, wherein the temperature of the aerosol sample stream is modified towards the temperature at the conduit body wall (the temperature of the aerosol stream is directed to intended use of the reactor body. The structure taught by Johanson would be capable of doing this intended use).     

Regarding Claim 14, Johanson teaches the reactor of claim 7, wherein the temperature of the aerosol sample stream is increased via diffusion of thermal energy from the conduit body wall (the temperature of the aerosol stream is directed to intended use of the reactor body. The structure taught by Johanson would be capable of doing this intended use).       

Claim 15, Johanson teaches the reactor of claim 7, wherein the temperature of the aerosol sample stream is decreased via diffusion of thermal energy to the conduit body wall (the temperature of the aerosol stream is directed to intended use of the reactor body. The structure taught by Johanson would be capable of doing this intended use).         

Regarding Claim 16, Johanson teaches the reactor of claim 7, wherein the vapor concentration within the aerosol sample stream is controlled to reach a predetermined, set value (the vapor concentration within the aerosol stream is directed to intended use of the reactor body. The structure taught by Johanson would be capable of doing this intended use).           

Regarding Claim 17, Johanson teaches the reactor of claim 16, wherein the predetermined set value of the vapor concentration of the aerosol sample stream is equivalent to the saturation vapor pressure defined by the conduit body wall temperature (the predetermined set value of the vapor concentration within the aerosol stream is directed to intended use of the reactor body. The structure taught by Johanson would be capable of doing this intended use).           

Regarding Claim 18, Johanson teaches the reactor of claim 16, wherein the predetermined set value of the vapor concentration is not equivalent to the saturation vapor pressure defined by the conduit body wall temperature (the predetermined set value of the vapor concentration within the aerosol stream is directed to intended use of 

Regarding Claim 19, Johanson teaches the reactor of claim 6, wherein the vapor concentration within the aerosol sample stream reaches a level above the saturation vapor pressure calculated using the aerosol sample stream temperature (the predetermined set value of the vapor concentration within the aerosol stream is directed to intended use of the reactor body. The structure taught by Johanson would be capable of doing this intended use).             

Regarding Claim 20, Johanson teaches the reactor of claim 6, wherein a gas is coaxially input to a perimeter of the aerosol sample stream as a sheathing flow at the inlet end of the reactor body (A steaming vessel having an inlet for cellulose material, an outlet for steamed material, and means for introducing steam into the vessel. A vent from the steaming vessel inlet. A blowback control device in the steaming vessel inlet. Means for adding cooking liquor into the steaming vessel before the outlet thereof. A substantially vertical digester having a top and bottom, an inlet directly connected to the steaming vessel outlet, and a pulp outlet. Col. 7, lines 21-32).  

Regarding Claim 21, Johanson teaches the reactor of claim 20 wherein the vapor concentration of the sheathing flow gas is a predetermined, fixed value (the predetermined, fixed value of the vapor concentration of the sheathing gas is directed to intended use of the reactor body. The structure taught by Johanson would be capable of doing this intended use).           

Regarding Claim 22, Johanson teaches the reactor of claim 20, wherein the temperature of the sheathing flow gas is a predetermnined, fixed value temperature (the predetermined, fixed value of the vapor concentration within the aerosol stream is directed to intended use of the reactor body. The structure taught by Johanson would be capable of doing this intended use).             
 

Regarding Claim 26, Johanson teaches the reactor of claim 1, being communicatively coupled to a condensation particle counter comprising an aerosol sample inlet communicatively connected to the inlet end, a fluid supply section communicatively connected to the inlet end, a heating section communicatively connected to the exterior of the reactor body (The liquor extracted from the chips entering the digester 12 is returned to the outlet of the impregnation vessel 11" by means of what are called "bottom circulation" or "BC" lines 56. The BC pump 57 transfers liquor extracted form the top of the digester 12 to dilution lines 58, 58'. The lines 58, 58' add dilution liquor, before or after it has been heated in conventional indirect heaters (see 59 in FIG. 1), at various locations to aid in the discharge of chips from the impregnation vessel 11" or aid in the slurrying of chips to the digester 12. See Col. 10, lines 29-44), and a detection section communicatively connected to the outlet end (Automatically detecting the level of the material in the vessel. Col. 7, lines 61-64. FIG. 16 illustrates a typical method for controlling the level of material in such a vessel 211. The level of material present in the vessel 211 is determined by a conventional level detector shown schematically at 275, for example by means of electro-mechanical or piezoelectric devices, or gamma radiation or sonic detecion, and this level is 

Regarding Claim 28, modified Johanson teaches a condensation particle counter, comprising: a. a particle vapor reactor comprising a reactor body with a fluid flow conduit having an inlet end,  an outlet end, and a length, width and height, the fluid flow conduit having a longitudinal axis extending along the entire length from the inlet end to the outlet end, the cross-section of the fluid flow conduit having a predetermined geometry at the inlet end, and obround geometry at a midsection including at least two opposing, flat walls, and a predetermined geometry at the outlet end, the flat walls being aligned parallel with the longitudinal axis of the fluid flow conduit, the fluid flow conduit being bounded by a reactor body, and whereby the distance between opposing sides of the reactor body is equidistant from the longitudinal axis of the fluid flow conduit at any point along the longitudinal axis, the predetermined geometry at the inlet end of the fluid flow conduit having an increasing width and decreasing height from the inlet end towards the midsection, and the predeterrmined geometry at the outlet end of the fluid flow conduit having a decreasing width and increasing height from the midsection towards the outlet end; b. an aerosol sample inlet communicatively connected to the inlet end of the particle vapor reactor; 8c. a fluid supply section communicatively connected to the inlet end of the particle vapor reactor (See teachings of modified Johanson in claims above including claim 1); d. a heating section communicatively connected to the exterior of the reactor body (The liquor extracted from the chips entering the digester 12 is returned to the outlet of the impregnation vessel 11" by means of what are called "bottom circulation" or "BC" lines 56. The BC pump 57 
and e. a detection section communicatively connected to the outlet end of the particle vapor reactor (Automatically detecting the level of the material in the vessel. Col. 7, lines 61-64. FIG. 16 illustrates a typical method for controlling the level of material in such a vessel 211. The level of material present in the vessel 211 is determined by a conventional level detector shown schematically at 275, for example by means of electro-mechanical or piezoelectric devices, or gamma radiation or sonic detecion, and this level is compared in computer controller 270 to a user defined preferred level. Col. 16, lines 31-39).

Allowable Subject Matter
Claims 23, 24, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of Johanson is silent to the reactor of claim 1, wherein the fluid flow conduit has a saturator section disposed towards the inlet end and a condenser section disposed towards the outlet end.  

Claim 27 is allowed.
The prior art of Johanson does not teach or suggest the fluid flow conduit defining a saturator section disposed towards the inlet end and a condenser section disposed towards the outlet end.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 11-15, filed 2/12/2021, with respect to the rejection(s) of claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Johanson (US H1681).

First, Applicant argues on page 12 the amended elements related to advantages and benefits (described in the specification) that the invention has in terms of that has low response time and minimal particle deposition on the walls of the flow conduit.
In response, Examiner notes a new reference Johanson is applied in light of the geometry of the circular transition to obround to circular transition. Examiner notes that an H document is a registered disclosure document. It is not a patent, but a public document which is published by PTO for an applicant. Examiner called Attorney Skinner . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JB/
/MATTHEW D KRCHA/           Primary Examiner, Art Unit 1798